      Case: 1:20-cv-04764 Document #: 1 Filed: 08/13/20 Page 1 of 14 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS

FRED J. DE LA COTERA, D.D.S.,                   )
individually and as the representative of a     )
class of similarly-situated persons,            )
                                                )
                       Plaintiff,               )   Civil Action No.
                v.                              )
                                                )   CLASS ACTION
CAREFIRST PHARMACY, INC., an                    )
Illinois corporation, and HEALTH MART           )
SYSTEMS, INC., a Delaware corporation,          )
                                                )
                       Defendants.              )

                                CLASS ACTION COMPLAINT

       Plaintiff, FRED J. DE LA COTERA, D.D.S., (“Plaintiff”), through his attorneys, brings

this action on behalf of himself and all others similarly situated and, except as to those

allegations pertaining to Plaintiff or his attorneys, which allegations are based upon personal

knowledge, alleges the following upon information and belief against Defendants, CAREFIRST

PHARMACY, INC. and HEALTH MART SYSTEMS, INC. (“Defendants”):

                                    PRELIMINARY STATEMENT

       1.       This case challenges Defendants’ practice of sending “unsolicited advertisements”

by facsimile.

       2.       The federal Telephone Consumer Protection Act of 1991, as amended by the Junk

Fax Prevention Act of 2005 (“JPFA”), 47 USC § 227 (here after “TCPA” or the “Act”), and the

regulations promulgated under the Act, prohibit a person or entity from faxing or having an agent

fax advertisements without the recipient’s prior express invitation or permission. The TCPA

provides a private right of action and provides statutory damages of $500 per violation.
      Case: 1:20-cv-04764 Document #: 1 Filed: 08/13/20 Page 2 of 14 PageID #:2




       3.      On or about July 21, 2020, Defendants sent Plaintiff an unsolicited fax

advertisement in violation of the TCPA (“the Fax”), a true and correct copy of which is attached

hereto as Exhibit A and made a part hereof. The Fax advertises the quality and convenience of

the new CareFirst Pharmacy, which is a locally owned Health Mart Pharmacy. (Exhibit A).

       4.      Upon information and belief, Defendants have sent, and continue to send, the Fax

and other facsimile transmissions of unsolicited advertisements to Plaintiff and the Class in

violation of the TCPA.

       5.      Unsolicited faxes damage their recipients. The recipient of an unsolicited fax

(junk fax) loses the use of its fax machine, paper, and ink toner. An unsolicited fax wastes the

recipient’s valuable time that would have been spent on something else. Unsolicited faxes

intrude into the recipient’s seclusion, violates the recipient’s right to privacy, occupy fax lines,

prevent fax machines from receiving authorized faxes, prevent their use for authorized outgoing

faxes, cause undue wear and tear on the recipients’ fax machines, and require additional labor to

attempt to discern the source and purpose of the unsolicited message.

       6.      Plaintiff, on behalf of himself and all others similarly situated, brings this case as

a class action asserting claims against Defendants under the TCPA. Plaintiff seeks to certify a

class which were sent the Fax and other unsolicited fax advertisements that were sent without

prior express invitation or permission and without compliant opt-out language (to the extent the

affirmative defense of established business relationship is alleged). Plaintiff seeks statutory

damages for each violation of the TCPA, injunctive relief, and attorneys’ fees (under the

conversion count).

       7.      Plaintiff is informed and believes, and upon such information and belief avers,

that this action is based upon a common nucleus of operative facts because the facsimile




                                                 2
      Case: 1:20-cv-04764 Document #: 1 Filed: 08/13/20 Page 3 of 14 PageID #:3




transmissions at issue were and are being done in the same or similar manner. This action is

based on the same legal theory, namely liability under the TCPA. This action seeks relief

expressly authorized by the TCPA: (i) injunctive relief enjoining Defendants, its employees,

agents, representatives, contractors, and affiliates, and all persons and entities acting in concert

with them, from sending unsolicited advertisements in violation of the TCPA; and (ii) an award

of statutory damages in the minimum amount of $500 for each violation of the TCPA, and to

have such damages trebled, as provided by § 227(b)(3) of the Act in the event willfulness in

violating the TCPA is shown.

                                 JURISDICTION AND VENUE

         8.    This Court has subject matter jurisdiction under 28 U.S.C. § 1331 and 47 U.S.C.

§ 227.

         9.    This Court has personal jurisdiction over Defendants because Defendants transact

business within this judicial district, have made contacts within this judicial district, and/or have

committed tortious acts within this judicial district.

                                             PARTIES

         10.   Plaintiff, FRED J. DE LA COTERA, D.D.S., is an Illinois resident.

         11.   On information and belief, Defendant, CAREFIRST PHARMACY, INC., is An

Illinois corporation.

         12.   On information and belief, Defendant, HEALTH MART SYSTEMS, INC., is a

Delaware corporation that owns the Health Mart independent franchise system, with a principal

address in Irving, Texas.

         13.   On information and belief, Health Mart Systems, Inc. knew of, permitted, or

approved the fax marketing campaign at issue in this case. Additionally, on information and




                                                  3
      Case: 1:20-cv-04764 Document #: 1 Filed: 08/13/20 Page 4 of 14 PageID #:4




belief, Health Mart Systems receives a portion of the revenue from the products, goods and

services being advertised. Therefore, Health Mart Systems is a responsible party defendant

along with CareFirst.

                                               FACTS

       14.      On or about July 21, 2020, Defendants sent an unsolicited facsimile to Plaintiff

using a telephone facsimile machine, computer, or other device. See Exhibit A.

       15.      The first page of the Fax states in part the following:

“Looking for a new pharmacy? COME TO CAREFIRST PHARMACY FOR PEROSNAL
ATTENTION AND REAL CONVENIENCE.”

“When it comes to choosing a pharmacy, convenience sounds good…until it isn’t. Waiting in
line, drive-thru lines or delays in filling your prescriptions are all downright inconvenient. For
REAL convenience, like personal service, home delivery and more, you can rely on us.”

It provides the address and telephone number for CareFirst Pharmacy. At the bottom of the first
page it states “your locally Owned Health Mart PHARMACY”

The additional seven pages of the fax advertise in detail specific services and products offered by
CareFirst, including a Value-Priced Medication List of numerous prescription drugs.

(Exhibit A)

       16.      The Fax advertises the commercial availability and quality of CareFirst

Pharmacy’s products and services.

       17.      Plaintiff did not give “prior express invitation or permission” to Defendants to

send the fax.

       18.      On information and belief, Defendants faxed the same and other unsolicited

facsimile advertisements without compliant opt-out language to Plaintiff and at least 40 other

recipients.




                                                  4
      Case: 1:20-cv-04764 Document #: 1 Filed: 08/13/20 Page 5 of 14 PageID #:5




       19.     There is no reasonable means for Plaintiff (or any other class member) to avoid

receiving unauthorized fax advertisements. Fax machines are left on and ready to receive the

urgent communications their owners desire to receive.

       20.     Defendants’ facsimile attached as Exhibit A does not display a proper opt-out

notice as required by 47 C.F.R. § 227(b)(1)(C) and 47 C.F.R. § 64.1200(a)(4). In fact, it contains

no opt-out notice whatsoever, providing no means for the recipient of the unauthorized fax to

request not to receive future fax advertisements.

                              CLASS ACTION ALLEGATIONS

       21.     In accordance with Fed. R. Civ. P. 23(b)(3), Plaintiff brings this class action

pursuant to the TCPA, on behalf of the following class of persons:

               All persons who (1) on or after four years prior to the filing of this
               action, (2) were sent telephone facsimile messages of material
               advertising the commercial availability or quality of any property,
               goods, or services by or on behalf of Defendants, (3) from whom
               Defendants did not obtain “prior express invitation or permission”
               to send fax advertisements, or (4) with whom Defendants did not
               have an established business relationship, and (5) where the fax
               advertisements did not include an opt-out notice compliant with 47
               C.F.R. § 64.1200(a)(4).

Excluded from the Class are Defendants, their officers, directors, shareholders, employees and

agents, and members of the Judiciary. Plaintiff seeks to certify a class which includes but is not

limited to the fax advertisement sent to Plaintiff. Plaintiff reserves the right to amend the class

definition upon completion of class certification discovery.

       22.     Class Size (Fed. R. Civ. P. 23(a)(1)): Plaintiff is informed and believes, and upon

such information and belief avers, that the number of persons and entities of the Plaintiff Class is

numerous and joinder of all members is impracticable. Plaintiff is informed and believes, and

upon such information and belief avers, that the number of class members is at least forty. The




                                                    5
      Case: 1:20-cv-04764 Document #: 1 Filed: 08/13/20 Page 6 of 14 PageID #:6




precise number of class members and their identities are unknown to Plaintiff but will be

obtained from Defendants’ records or the records of third parties.

       23.       Commonality (Fed. R. Civ. P. 23(a)(2)): Common questions of law and fact

apply to the claims of all class members. Common material questions of fact and law include, but

are not limited to, the following:

                 (a)    Whether the Fax and other faxes sent during the class period constitute

       advertisements under the TCPA and its implementing regulations;

                 (b)    Whether Defendants meet the definition of “sender” for direct TCPA

       liability;

                 (c)    Whether Defendants had prior express invitation or permission to send

       Plaintiff and the class fax advertisements;

                 (d)    Whether the Fax and other faxes sent during the class period contain an

       “opt-out notice” that complies with the requirements of § (b)(1)(C)(iii) of the Act, and the

       regulations promulgated thereunder, and the effect of the failure to comply with such

       requirements;

                 (e)    Whether Defendants should be enjoined from faxing advertisements in the

       future;

                 (f)    Whether Plaintiff and the other members of the class are entitled to

       statutory damages; and

                 (g)    Whether the Court should award treble damages.

       24.       Typicality (Fed. R. Civ. P. 23(a)(3)): Plaintiff's claims are typical of the claims of

all class members. Plaintiff received at least one of the fax advertisements sent by or on behalf of

Defendants during the Class Period. Plaintiff is making the same claims and seeking the same




                                                   6
      Case: 1:20-cv-04764 Document #: 1 Filed: 08/13/20 Page 7 of 14 PageID #:7




relief for itself and all class members based upon the same federal statute. Defendants have

acted in the same or in a similar manner with respect to Plaintiff and all the class members by

sending Plaintiff and each member of the class the same or other faxes or faxes which did not

contain the proper opt-out language or were sent without prior express invitation or permission.

       25.     Fair and Adequate Representation (Fed. R. Civ. P. 23(a)(4)): Plaintiff will fairly

and adequately represent and protect the interests of the class. Plaintiff is interested in this

matter, has no conflicts, and has retained experienced class counsel to represent the class.

       26.     Predominance and Superiority (Fed. R. Civ. P. 23(b)(3)): Common questions of

law and fact predominate over any questions affecting only individual members, and a class

action is superior to other methods for the fair and efficient adjudication of the controversy

because:

               (a)     Proof of Plaintiff’s claims will also prove the claims of the class without

       the need for separate or individualized proceedings;

               (b)     Evidence regarding defenses or any exceptions to liability that Defendants

       may assert and attempt to prove will come from Defendants’ records and will not require

       individualized or separate inquiries or proceedings;

               (c)     Defendants have acted and are continuing to act pursuant to common

       policies or practices in the same or similar manner with respect to all class members;

               (d)     The amount likely to be recovered by individual class members does not

       support individual litigation. A class action will permit a large number of relatively small

       claims involving virtually identical facts and legal issues to be resolved efficiently in one

       proceeding based upon common proofs; and

               (e)     This case is inherently manageable as a class action in that:




                                                 7
      Case: 1:20-cv-04764 Document #: 1 Filed: 08/13/20 Page 8 of 14 PageID #:8




                       (i)     Defendants identified persons to receive the fax transmissions and

               it is believed that Defendants’ and/or Defendants’ agents’ business records will

               enable Plaintiff to readily identify class members and establish liability and

               damages;

                       (ii)    Liability and damages can be established for Plaintiff and the class

               with the same common proofs;

                       (iii)   Statutory damages are provided for in the statute and are the same

               for all class members and can be calculated in the same or a similar manner;

                       (iv)    A class action will result in an orderly and expeditious

               administration of claims and it will foster economics of time, effort and expense;

                       (v)     A class action will contribute to uniformity of decisions

               concerning Defendants’ practices; and

                       (vi)    As a practical matter, the claims of the class are likely to go

               unaddressed absent class certification.

              Claim for Relief for Violation of the TCPA, 47 U.S.C. § 227 et seq.

       27.     Plaintiff brings this case on behalf of himself and a class of similarly-situated

persons.

       28.     The TCPA makes it unlawful for any person to “use any telephone facsimile

machine, computer or other device to send, to a telephone facsimile machine, an unsolicited

advertisement . . . .” 47 U.S.C. § 227(b)(1)(C).

       29.     The TCPA defines “unsolicited advertisement” as “any material advertising the

commercial availability or quality of any property, goods, or services which is transmitted to any




                                                   8
      Case: 1:20-cv-04764 Document #: 1 Filed: 08/13/20 Page 9 of 14 PageID #:9




person without that person's prior express invitation or permission, in writing or otherwise.”

47 U.S.C. § 227 (a) (5).

       30.     Opt-Out Notice Requirements. The TCPA as amended by the JFPA

strengthened the prohibitions against the sending of unsolicited advertisements by requiring, in §

(b)(1)(C)(iii) of the Act, that senders of faxed advertisements place a clear and conspicuous

notice on the first page of the transmission that contains the following among other things

(hereinafter collectively the “Opt-Out Notice Requirements”):

               (1)    A statement that the recipient is legally entitled to opt-out of receiving

       future faxed advertisements – knowing that he or she has the legal right to request an opt-

       out gives impetus for recipients to make such a request, if desired;

               (2)    A statement that the sender must honor a recipient’s opt-out request within

       30 days and the sender’s failure to do so is unlawful – thereby encouraging recipients to

       opt-out, if they did not want future faxes, by advising them that their opt-out requests will

       have legal “teeth”;

               (3)    A statement advising the recipient that he or she may opt-out with respect

       to all of his or her facsimile telephone numbers and not just the ones that receive a faxed

       advertisement from the sender – thereby instructing a recipient on how to make a valid

       opt-out request for all of his or her fax machines;

               (4)    The opt-out language must be conspicuous.

       The requirement of (1) above is incorporated from § (b)(D)(ii) of the Act. The

requirement of (2) above is incorporated from § (b)(D)(ii) of the Act and the rules and

regulations of the Federal Communications Commission (the “FCC”) in ¶ 31 of its 2006 Report

and Order, 21 F.C.C.R. 3787, 2006 WL 901720, which rules and regulations took effect on




                                                 9
    Case: 1:20-cv-04764 Document #: 1 Filed: 08/13/20 Page 10 of 14 PageID #:10




August 1, 2006). The requirements of (3) above are contained in § (b)(2)(E) of the Act and

incorporated into the Opt-Out Notice Requirements via § (b)(2)(D)(ii). Compliance with the Opt-

Out Notice Requirements is neither difficult nor costly. The Opt-Out Notice Requirements are

important consumer protections bestowed by Congress upon consumers and businesses, giving

them the right, and means, to stop unwanted fax advertisements.

       31.    2006 FCC Report and Order. The TCPA, in § (b)(2) of the Act, directed the

FCC to implement regulations regarding the TCPA, including the TCPA’s Opt-Out Notice

Requirements and the FCC did so in its 2006 Report and Order, which in addition provides

among other things:

              A.      The definition of, and the requirements for, an established business

       relationship (EBR) for purposes of the first of the three prongs of an exemption to

       liability under § (b)(1)(C)(i) of the Act and provides that the lack of an “established

       business relationship” precludes the ability to invoke the exemption contained in §

       (b)(1)(C) of the Act (See 2006 Report and Order ¶¶ 8-12 and 17-20);

              B.      The required means by which a recipient’s facsimile telephone number

       must be obtained for purposes of the second of the three prongs of the exemption under

       § (b)(1)(C)(ii) of the Act, and provides that the failure to comply with these requirements

       precludes the ability to invoke the exemption contained in § (b)(1)(C) of the Act (See

       2006 Report and Order ¶¶ 13-16); and

              C.      The things that must be done in order to comply with the Opt-Out Notice

       Requirements for the purposes of the third of the three prongs of the exemption under

       § (b)(1)(C)(iii) of the Act, and provides that the failure to comply with these requirements




                                               10
    Case: 1:20-cv-04764 Document #: 1 Filed: 08/13/20 Page 11 of 14 PageID #:11




       precludes the ability to invoke the exemption contained in § (b)(1)(C) of the Act (See

       2006 Report and Order ¶¶ 24-34).

       As a result thereof, a sender of a faxed advertisement who fails to comply with the Opt-

Out Notice Requirements cannot claim the exemption from liability contained in § (b)(C)(1) of

the Act.

       32.     The Fax. On or about June 18, 2020, Defendants sent the Fax via facsimile

transmission from telephone facsimile machines, computers, or other devices to the telephone

lines and facsimile machines of Plaintiff and members of the Plaintiff Class. The Fax constituted

an advertisement under the Act and the regulations implementing the Act. Defendants failed to

comply with the Opt-Out Requirements in connection with the Fax. The Fax was transmitted to

persons or entities without their prior express invitation or permission and Defendants are

precluded from sustaining the EBR safe harbor with Plaintiff and other members of the class,

because of the failure to comply with the Opt-Out Notice Requirements. By virtue thereof,

Defendants violated the TCPA and the regulations promulgated thereunder by sending the Fax

via facsimile transmission to Plaintiff and members of the Class. Plaintiff seeks to certify a class

which includes this Fax and all others sent during the four years prior to the filing of this case

through the present.

       33.     Defendants’ Other Violations. Plaintiff is informed and believes, and upon such

information and belief avers, that during the period preceding four years of the filing of this

Complaint and repeatedly thereafter, Defendants have sent via facsimile transmission from

telephone facsimile machines, computers, or other devices to telephone facsimile machines of

members of the Plaintiff Class other faxes that constitute advertisements under the TCPA and its

implementing regulations that were transmitted to persons or entities without their prior express




                                                11
    Case: 1:20-cv-04764 Document #: 1 Filed: 08/13/20 Page 12 of 14 PageID #:12




invitation or permission and without complying with the Opt-Out Notice Requirements. By

virtue thereof, Defendants violated the TCPA and the regulations promulgated thereunder.

Plaintiff is informed and believes, and upon such information and belief avers, that Defendants

may be continuing to send unsolicited advertisements via facsimile transmission in violation of

the TCPA and the regulations promulgated thereunder, and absent intervention by this Court,

will do so in the future.

        34.     The TCPA provides a private right of action to bring this action on behalf of

Plaintiff and the Plaintiff Class to redress Defendants’ violations of the Act and provides for

statutory damages. 47 U.S.C. § 227(b)(3). The Act also provides that injunctive relief is

appropriate. Id.

        35.     Although the TCPA is a strict liability statute, Defendants are liable to Plaintiff

and the other class members even if its actions were only negligent.

        36.     Defendants knew or should have known that (a) Plaintiff and the other class

members had not given prior express invitation or permission for Defendants or anybody else to

fax advertisements promoting goods or services to be bought or sold; (b) Defendants transmitted

advertisements; and (c) the Fax and other faxes sent by Defendants did not contain the required

Opt-Out Notice.

        37.     Defendants’ actions caused damages to Plaintiff and the other class members.

Receiving Defendants’ junk faxes caused Plaintiff and the other recipients to lose paper and

toner consumed in the printing of Defendants’ faxes. Moreover, Defendants’ faxes occupied

Plaintiff's and the other class members’ telephone lines and fax machines. Defendants’ faxes cost

Plaintiff and the other class members time, as Plaintiff and the other class members and their

employees wasted their time receiving, reviewing, and routing Defendants’ unauthorized faxes.




                                                12
    Case: 1:20-cv-04764 Document #: 1 Filed: 08/13/20 Page 13 of 14 PageID #:13




That time otherwise would have been spent on Plaintiff's and the other class members’ business

or personal activities. Defendants’ faxes intruded into Plaintiff’s and other class members’

seclusion and violated their right to privacy, including their interests in being left alone. Finally,

the injury and property damage sustained by Plaintiff and the other class members from the

sending of Defendants’ advertisements occurred outside of Defendants’ premises.

       WHEREFORE, Plaintiff, FRED J. DE LA COTERA, D.D.S., individually and on behalf

of all others similarly situated, demands judgment in his favor and against Defendants,

CAREFIRST PHARMACY, INC. and HEALTH MART SYSTEMS, INC., jointly and

severally, as follows:

       A.      That the Court adjudge and decree that the present case may be properly

maintained as a class action, appoint Plaintiff as the representative of the class, and appoint

Plaintiff’s counsel as counsel for the class;

       B.      That the Court award actual monetary loss from such violations or the sum of five

hundred dollars ($500.00) for each violation, whichever is greater, and that the Court award

treble damages of $1,500.00 if the violations are deemed “willful or knowing”;

       C.      That Court enjoin Defendants from additional violations; and

       D.      That the Court award pre-judgment interest, costs, and such further relief as the

Court may deem just and proper.


                                                Respectfully submitted,

                                                FRED J. DE LA COTERA, D.D.S., individually
                                                and as the representative of a class of similarly-
                                                situated persons

                                                By: /s/ Ryan M. Kelly
                                                Ryan M. Kelly




                                                  13
Case: 1:20-cv-04764 Document #: 1 Filed: 08/13/20 Page 14 of 14 PageID #:14




                                  ANDERSON + WANCA
                                  3701 Algonquin Road, Suite 500
                                  Rolling Meadows, IL 60008
                                  Telephone: 847-368-1500
                                  Fax: 847-368-1501
                                  rkelly@andersonwanca.com




                                    14
